Case 8:18-cr-00602-SCB-SPF Document 99 Filed 06/04/20 Page 1 of 1 PageID 183



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                                               Case No. 8:18-cr-602-T-24SPF

MELANIE MARSHALL
_______________________________/


                                          ORDER

       UPON DUE CONSIDERATION, it is ORDERED AND ADJUDGED that:

              (1)     the Magistrate Judge’s Report and Recommendation (Doc. 86) is

                      ADOPTED AND INCORPORATED by reference in this Order of the

                      Court; 1 and

              (2)     The Court finds Defendant Melanie Marshall is competent to proceed to

                      trial.

       DONE AND ORDERED at Tampa, Florida, this 4th day of June 2020.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




1 Neither the Defendant nor the Government filed objections to the Report and Recommendation, and
counsel confirmed their non-objection to the same during a video conference held on June 4, 2020.
